            8:19-cv-00340-RGK Doc # 40 Filed: 06/05/20 Page 1 of 1 - Page ID # 126
                                 UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEBRASKA
Denise M. Lucks                           OFFICE OF THE CLERK                                             Gabriela Acosta
Clerk of Court                                     www.ned.uscourts.gov                                Chief Deputy Clerk




    TO:             The Honorable Richard G. Kopf

    FROM:           Clerk, United States District Court

    DATE:           June 5, 2020

    SUBJECT:        8:19cv340 Richter v. Social Security Administration et al

    You are receiving this memorandum because a non-prisoner filed a notice of appeal in
    this civil case and the clerk’s office cannot process the appeal to the Eighth Circuit until
    either the appellate filing fee is paid or the question of the non-prisoner’s authorization
    to proceed on appeal in forma pauperis is resolved.1

    In order to assist the clerk’s office in its processing of this appeal, please mark the
    appropriate box:

    ☒ No separate order will be entered because the appealing party is entitled to proceed
    on appeal in forma pauperis without further authorization pursuant to Rule 24(a)(3) of
    the Federal Rules of Appellate Procedure.

    ☐ A separate order or further proceedings will be required to address the appealing
    party’s authorization to proceed in forma pauperis. The clerk’s office ☐ is ☐ is not
    directed to set a 30-day case management deadline checking on the status of the
    processing of this appeal.




        1
          The purpose of this memorandum is to assist in the timely processing of this appeal by notifying
you that one or more issues may require your attention before the clerk’s office can process the appeal.
Please feel free to disregard this memorandum if the issue or issues raised will be addressed by a
separate order.

                                 111 South 18th Plaza, Suite 1152, Omaha, NE 68102-1322
                          Omaha: (402) 661-7350      Fax: (402) 661-7387   Toll Free: (866) 220-4381
                         Lincoln: (402) 437-1900     Fax: (402) 437-1911   Toll Free: (866) 220-4379
